



EXHIBIT 10e.




*Confidential Treatment Requested


FOURTH AMENDMENT TO
AMENDED AND RESTATED CO‑DEVELOPMENT AND CO‑PROMOTION AGREEMENT (APIXABAN)
THIS FOURTH AMENDMENT (this “Amendment”) TO THAT CERTAIN AMENDED AND RESTATED
CO‑DEVELOPMENT AND CO‑PROMOTION AGREEMENT (Apixaban), dated as of April 26,
2007, as amended and restated as of August 23, 2007, is made as of May 18, 2015
(the “Execution Date”) by and between BRISTOL‑MYERS SQUIBB COMPANY, a Delaware
corporation headquartered at 345 Park Avenue, New York, New York 10154 (“BMS”),
and PFIZER INC., a Delaware corporation having its principal place of business
at 235 East 42nd Street, New York, New York 10017 (“COLLABORATOR”). BMS and
COLLABORATOR are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.
RECITALS


WHEREAS, BMS and COLLABORATOR are Parties to that certain Amended and Restated
Co-Development and Co-Promotion Agreement (Apixaban), dated as of April 26,
2007, as amended and restated as of August 23, 2007, and as subsequently amended
(as so amended, the “Co-Development Agreement”, and capitalized terms used but
not defined herein shall have the meanings set forth in the Co-Development
Agreement), relating to the development and commercialization of Apixaban;


WHEREAS, pursuant to the Co-Development Agreement BMS in collaboration and
cooperation with COLLABORATOR owns or otherwise controls certain patents, patent
applications, technology, know-how and scientific and technical information
relating to Apixaban;


WHEREAS, pursuant to Amendment No. 2 to the Co-Development Agreement,
COLLABORATOR and BMS agreed to designate certain countries as a country or
countries in which only COLLABORATOR shall develop, obtain regulatory approval,
promote and/or commercialize Apixaban;


WHEREAS, COLLABORATOR and BMS have now agreed that certain additional countries
shall be designated as a country or countries in which only COLLABORATOR shall
develop, obtain regulatory approval, promote and/or commercialize Apixaban;


WHEREAS, COLLABORATOR has extensive experience and expertise in the development
and commercialization of pharmaceutical products, and desires to acquire
exclusive rights and licenses (even as to BMS and its Affiliates) with respect
to Apixaban in the Pfizer 2015 Exclusive Territory (as defined below) to develop
and commercialize the Apixaban Product, subject to the terms and conditions
hereof; and


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
1

--------------------------------------------------------------------------------





WHEREAS, BMS desires to grant such rights and licenses in the Pfizer 2015
Exclusive Territory (as defined below) to COLLABORATOR;


NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein, BMS and COLLABORATOR hereby agree as follows:


1.
Amendments

1.1.    Amendment of Section 1.1.


(i)    “Pfizer Exclusive Territory” shall be deleted in its entirety and
replaced with the following:
“ “Pfizer Exclusive Territory” means, collectively, (1) the Pfizer 2012
Exclusive Territory and (2) the Pfizer 2015 Exclusive Territory.”


(ii)    “Pfizer Exclusive Territory Payment Period” shall be deleted in its
entirety and replaced with the following:


“ “Pfizer Exclusive Territory Payment Period” means, on a country-by-country and
Product-by-Product basis the period beginning on (1) the Amendment No. 2
Effective Date with respect to the Pfizer 2012 Exclusive Territory, and (2) the
Amendment No. 4 Effective Date with respect to the Pfizer 2015 Exclusive
Territory, and ending (in each case, (1) and (2)) upon the expiration or
termination of this Agreement.”


(iii)    The following terms are hereby added to Section 1.1 in their
appropriate alphabetical order:
“ “Amendment No. 4 Effective Date” means July 1, 2015.”
“ “Pfizer 2012 Exclusive Territory” means the countries listed on Exhibit T of
this Agreement.”
“ “Pfizer 2015 Exclusive Territory” means the countries listed on Exhibit U of
this Agreement.”


1.2    Amendment of Article 3A. Article 3A is hereby amended to read in its
entirety as follows:
“Article 3A Development and Commercialization of Apixaban Product in the Pfizer
Exclusive Territory.




[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
2

--------------------------------------------------------------------------------





3A.1    Diligence. Commencing on (1) the Amendment No. 2 Effective Date with
respect to the Pfizer 2012 Exclusive Territory and (2) the Amendment No. 4
Effective Date with respect to the Pfizer 2015 Exclusive Territory, COLLABORATOR
shall have sole authority and responsibility, including (subject to the terms of
this Article 3A) any final-decision making authority with respect thereto and as
set forth in Section 4.1(b) and Section 4.6(d), to Develop, to seek and to
maintain Regulatory Approval for and to Commercialize the Apixaban Product in
the Pfizer Exclusive Territory, and COLLABORATOR shall bear all costs and
expenses for such Development, Regulatory Approval and Commercialization of the
Apixaban Product in the Pfizer Exclusive Territory; provided that, in the event
any Development activity or any activity that Pfizer conducts in any country in
the Pfizer Exclusive Territory for the purpose of obtaining Regulatory Approval
in the Pfizer Exclusive Territory subsequently is determined by mutual Party
Written Consent to be necessary for or useful by either Party in any country in
the Territory, then the Parties may determine by mutual Party Written Consent
that any costs and expenses with respect to such activity in the Pfizer
Exclusive Territory shall be shared by the Parties in accordance with Section
3.4 of this Agreement. Subsequent to COLLABORATOR’s Launch of the Apixaban
Product in a country in the Pfizer Exclusive Territory and provided that BMS is
supplying the Apixaban Product to COLLABORATOR as agreed in the Pfizer Exclusive
Territory Supply Agreement and the Pfizer Exclusive Territory Quality Agreement,
COLLABORATOR will use Commercially Reasonable Efforts to ensure continued
distribution and commercial availability of the Apixaban Product in such
country. For the avoidance of doubt, any matters set forth in this Article 3A
and Section 5.6A with respect to the Pfizer Exclusive Territory shall not be
subject to the dispute resolution process set forth in Article 13 except as
specifically set forth in each such Article 3A and Section 5.6A.


3A.2    COLLABORATOR Development Plan
. (a) Commencing on (1) the Amendment No. 2 Effective Date with respect to the
Pfizer 2012 Exclusive Territory and (2) the Amendment No. 4 Effective Date with
respect to the Pfizer 2015 Exclusive Territory, COLLABORATOR shall have the sole
and exclusive right and responsibility, including the sole responsibility for
all costs and expenses incurred, to prepare and implement a development plan for
the Apixaban Product in the Pfizer Exclusive Territory (any such plan, a “Pfizer
Exclusive Territory Development Plan”). All decisions with respect to the
creation, modification and implementation of a Pfizer Exclusive Territory
Development Plan shall be made solely by COLLABORATOR; provided, that such
Pfizer Exclusive Territory Development Plan shall be consistent in all material
respects with the Development activities, but not the budget plan, set forth in
each then-current Long-Term Development Plan, Annual Development Plan and Budget
or Core Data Sheet, and COLLABORATOR shall provide any initial Pfizer Exclusive
Territory Development Plan and any updates to such plan to the JWWBT for review.


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
3

--------------------------------------------------------------------------------





(b)    Disputes with respect to Development activities conducted by COLLABORATOR
in the Pfizer Exclusive Territory shall be resolved as follows:
(i)In the event of any dispute between the Parties as to whether a particular
Development activity in the Pfizer Exclusive Territory is consistent in all
material respects with Development activities, but not the budget plan, set
forth in the then-current Long-Term Development Plan, Annual Development Plan
and Budget or Core Data Sheet then such dispute shall be considered an Expert
Matter and shall be referred to the JWWBT to be decided by Joint Committee
Consent or to the Parties’ applicable development leaders for resolution, as
appropriate. In the event that the dispute is not resolved by the JWWBT or the
Parties’ applicable development leaders, then it shall, at the election of
either Party, be referred to the JEC for resolution. In the event of a
disagreement between the designees of BMS and COLLABORATOR on the JEC as to
resolution of the dispute, such dispute shall, at the election of either Party,
be referred for resolution pursuant to Section 13.1, and failing resolution of
the dispute, such dispute shall be determined by an Expert pursuant to Section
13.2; and
(ii)In the event of a dispute between the Parties as to whether COLLABORATOR can
conduct a particular Development activity in the Pfizer Exclusive Territory that
either (x) COLLABORATOR in its sole discretion or (y) an Expert pursuant to
clause (i) above, has determined to be inconsistent in a material respect with
the then-current Long-Term Development Plan, the Annual Development Plan and
Budget or the Core Data Sheet, such matter shall be referred to the JWWBT to be
decided by Joint Committee Consent or to the Parties’ applicable development
leaders for resoltuion, as appropriate. In the event that the dispute is not
resolved by the JWWBT or the Parties’ applicable development leaders, as
appropriate, then it shall, at the election of either Party, be referred to the
JEC for resolution. In the event of a disagreement between the designees of BMS
and COLLABORATOR on the JEC as to resolution of the dispute, [*].
For clarity, no Development activities may occur in the Pfizer Exclusive
Territory unless they are included in the Pfizer Exclusive Territory Development
Plan that has been shared with the JWWBT at any regularly scheduled or ad hoc
JWWBT meeting after which the JWWBT has been given sixty (60) days to review
such Pfizer Exclusive Territory Development Plan.
3A.3    Regulatory Affairs.
 


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
4

--------------------------------------------------------------------------------





(a)    Commencing on (1) the Amendment No. 2 Effective Date with respect to the
Pfizer 2012 Exclusive Territory and (2) the Amendment No. 4 Effective Date with
respect to the Pfizer 2015 Exclusive Territory, COLLABORATOR shall have the sole
and exclusive right to determine and to develop all regulatory plans and
strategies and will be solely responsible for and have final decision-making
authority with respect to the day-to-day implementation of all regulatory
activities and all costs and expenses required to obtain Regulatory Approval of
an Apixaban Product in the Pfizer Exclusive Territory, which such activities
shall include (i) subject to clause 3A.3(c) below, preparing, seeking,
submitting and maintaining all regulatory filings and Regulatory Approvals for
all Apixaban Products in each country in the Pfizer Exclusive Territory,
including but not limited to, (x) serving the roles of Lead Regulatory Party,
Medical Affairs Lead for Regulatory Matters and MAH in each country in the
Pfizer Exclusive Territory, subject to clause 3A.3(c) below, (y) preparing all
reports necessary as part of a regulatory filing or Regulatory Approval in each
country in the Pfizer Exclusive Territory and (z) carrying out any work or
studies that are required, requested or advised by a Regulatory Authority in the
Pfizer Exclusive Territory to be performed following the receipt of Regulatory
Approval, (ii) preparing for and attending all pricing and reimbursement
approval proceedings and regulatory discussions relating to such pricing and
reimbursement proceedings in the Pfizer Exclusive Territory; provided, that (A)
such regulatory plans and strategies shall be consistent in all material
respects with the regulatory plans and strategies, but not the budget plan, set
forth in each then-current Approved Plan and/or the Core Data Sheet, (B) the
local labeling for the finished Product, including issues such as whether the
label for the finished Product should contain a contraindication or warning with
respect to a particular risk or whether any warning in such label should be a
boxed warning, shall be consistent in all material respects with the Core Data
Sheet; and (C) the Specifications (including methods of testing) for the
finished Product (or API) to be used in any given country in the Pfizer
Exclusive Territory shall be consistent in all material respects with the
Specifications (including methods of testing) for the finished Product (or the
active pharmaceutical ingredient) that have been approved by a Regulatory
Authority in the U.S. or the EU.
(b)    In the event that COLLABORATOR determines in its sole discretion that its
plans or strategies are not consistent in a material respect with the activities
or strategies set forth in the then-current Approved Plans and/or Core Data
Sheet and/or Specifications (pursuant to clause 3A.3(a)(C) above), COLLABORATOR
shall communicate its plans and strategies to the JWWBT for review.
Disputes with respect to regulatory activities conducted by COLLABORATOR in the
Pfizer Exclusive Territory shall be resolved as follows:
(i)In the event of any dispute between the Parties as to whether a particular
regulatory activity conducted or proposed in the Pfizer


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
5

--------------------------------------------------------------------------------





Exclusive Territory is consistent in all material respects with the regulatory
plans and strategies, but not the budget plan, set forth in the then-current
Approved Plans and/or Core Data Sheet and/or Specifications (pursuant to clause
3A.3(a)(C) above), then such dispute shall be considered an Expert Matter and
shall be referred to the JWWBT to be decided by Joint Committee Consent or the
Parties’ applicable regulatory leaders for resolution, as appropriate. In the
event that the dispute is not resolved by the JWWBT or the Parties’ applicable
regulatory leaders, as appropriate, then it shall, at the election of either
Party, be referred to the JEC for resolution. In the event of a disagreement
between the designees of BMS and COLLABORATOR on the JEC as to resolution of the
dispute, such dispute shall, at the election of either Party, be referred for
resolution pursuant to Section 13.1, and failing resolution of the dispute, such
dispute shall be determined by an Expert pursuant to Section 13.2; and
(ii)In the event of a dispute between the Parties as to whether COLLABORATOR can
conduct a particular regulatory activity in the Pfizer Exclusive Territory that
either (x) COLLABORATOR in its sole discretion or (y) an Expert pursuant to
clause (i) above, has determined to be inconsistent in a material respect with
the regulatory plans and strategies, but not the budget plan, set forth in the
then-current Approved Plans and/or Core Data Sheet and/or Specifications
(pursuant to clause 3A.3(a)(C) above), such matter shall be referred to the
JWWBT to be decided by Joint Committee Consent or to the Parties’ applicable
regulatory leaders for resolution, as appropriate. In the event that the dispute
is not resolved by the JWWBT or the Parties’ applicable development leaders, as
applicable, then it shall, at the election of either Party, be referred to the
JEC for resolution. In the event of a disagreement between the designees of BMS
and COLLABORATOR on the JEC as to resolution of the dispute, then COLLABORATOR
shall have final-decision making authority with respect to the conduct of such
activity, unless such dispute relates to clause 3A.3(a)(B) or 3A.3(a)(C), in
which case [*].
The Parties agree that any material correspondence from a Regulatory Authority
that indicates a material issue relating to the Apixaban Product, or approval or
rejection of an Apixaban Product or notification thereof, shall be subject to
the reporting requirements set forth in Section 3.2(d).
(c)     With respect to any country in the Pfizer Exclusive Territory that is
(or becomes) subject to the regulatory regime of the EMA, then the terms and
provisions of clauses (a) and (b) above shall still apply except that, unless


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
6

--------------------------------------------------------------------------------





otherwise agreed by the Parties, the European Entity will remain (or become) the
MAH with respect to such country. For clarity, COLLABORATOR will be responsible
for all costs and activities relating to any such regulatory change in the
Pfizer Exclusive Territory.
(d)    The Parties shall take all actions, including executing appropriate,
mutually acceptable agreements and providing necessary data and information
regarding the Apixaban Product, as may be reasonably necessary under Applicable
Law or desirable to permit COLLABORATOR to perform its rights under the
foregoing subclause 3A.3(a) and its right to Commercialize the Apixaban Product
in the Pfizer Exclusive Territory, including but not limited to, the provision
to COLLABORATOR by BMS of all (i) safety, pharmacovigilance, clinical and CMC
data (subject to the terms and conditions of, and processes set forth in, the
Safety Data Exchange Agreement between the Parties) in a format consistent with
the format supplied to COLLABORATOR with respect to countries where COLLABORATOR
is the marketing authorization holder, (ii) relevant medical information, (iii)
data and information from any investigator-initiated research, and (iv)
information from any current compassionate use programs, each to be provided as
soon as practicable after (1) the Amendment No. 2 Effective Date with respect to
the Pfizer 2012 Exclusive Territory and (2) the Amendment No. 4 Effective Date
with respect to the Pfizer 2015 Exclusive Territory, and in any event within
sixty (60) days of any written request by COLLABORATOR to BMS. Furthermore, BMS
shall provide support and relevant documentation and data as reasonably
requested by COLLABORATOR in the Pfizer Exclusive Territory, in a timely manner
given such request, for the following: (x) COLLABORATOR’s filings with
Regulatory Authorities for approval of the Initial Indications and Additional
Indications, (y) responses to queries from Regulatory Authorities with respect
to COLLABORATOR’s submissions, and (z) lifecycle management and post-approval
activities, including but not limited to CMC variations, label updates, product
defense and renewals of marketing authorizations. Upon request by COLLABORATOR,
and to the extent not already completed, BMS shall provide reasonable technical
training at BMS’s facilities to a reasonable number of COLLABORATOR personnel
with respect to navigation and usage of the Secure Information Exchange and the
Joint Platform (1) at least sixty (60) days prior to the first Launch of the
Apixaban Product with respect to countries in the Pfizer 2012 Exclusive
Territory and (2) as soon as practicable after the Amendment No. 4 Effective
Date with respect to the Pfizer 2015 Exclusive Territory, and shall provide
access to and rights to use such platform to COLLABORATOR as reasonably
necessary in order for COLLABORATOR to perform its obligations and exercise its
rights under this Agreement, including any obligations to answer queries from a
Regulatory Authority or conduct biostatistical analyses.
3A.4    Regulatory Exclusivity. COLLABORATOR shall have the sole and exclusive
right to apply for and secure exclusivity rights for the Apixaban Product


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
7

--------------------------------------------------------------------------------





that may be available under the Applicable Law of any of the countries in the
Pfizer Exclusive Territory, including any data or market exclusivity periods
such as those periods under national implementations of Article 10.1(a)(iii) of
Directive 2001/EC/83 (including any pediatric exclusivity extensions or other
forms of regulatory exclusivity that may be available), and all international
equivalents; provided that such activities are submitted to and reviewed by the
Intellectual Property Operating Committee to ensure consistency with, and no
adverse material impact on, such activities with respect to the Territory other
than the Pfizer Exclusive Territory. BMS shall use Commercially Reasonable
Efforts to cooperate with COLLABORATOR and to take such reasonable actions to
assist COLLABORATOR, in obtaining such exclusivity rights in each country, as
COLLABORATOR may reasonably request from time to time.
3A.5    Commercialization/Pricing.
(a)    Commencing on (1) the Amendment No. 2 Effective Date with respect to the
Pfizer 2012 Exclusive Territory and (2) the Amendment No. 4 Effective Date with
respect to the Pfizer 2015 Exclusive Territory, subject to terms of this Section
3A.5, COLLABORATOR shall have sole and exclusive right and shall have
final-decision making authority pursuant to Section 4.1(b) and Section 4.6(d),
with respect to the Commercialization and the determination of pricing,
discounts and other terms of sale for all Apixaban Products in the Pfizer
Exclusive Territory including, but not limited to, the preparation and
implementation of any pre-launch and annual commercialization budget and plan
and the securing of approval from the relevant Regulatory Authority with respect
to any advertising and promotional material relating to an Apixaban Product;
provided that COLLABORATOR shall ensure that (i) Product positioning and
messaging is consistent in all material respects with the JWWBT approved
applicable Territory positioning and messaging; (ii) pricing terms of the
Apixaban Products in the Pfizer Exclusive Territory shall be consistent in all
material respects with any global pricing strategy agreed between COLLABORATOR
and BMS (such strategy, the “Global Pricing Strategy”); and (iii) the general
packaging design for Commercialization of the finished Product for the use in
the Pfizer Exclusive Territory shall be consistent in all material respects with
the Artwork Template.
In the event that COLLABORATOR determines in its sole discretion that its
Commercialization strategy or plan, solely with respect to the factors set forth
in subclauses (i) through (iii) of the proviso above, is inconsistent in a
material respect, except for the budget, with the then-current Long-Term
Commercialization Plan, the Annual Commercialization Plan and Budget or the Core
Data Sheet, as applicable, COLLABORATOR shall communicate its plans and
strategies to the JWWBT for review.
(b)    Disputes with respect to COLLABORATOR’s Commercialization strategy or
plan, solely with respect to the factors set forth in


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
8

--------------------------------------------------------------------------------





subclauses (i) through (iii) of the proviso in clause 3A.5(a) above, conducted
by COLLABORATOR in the Pfizer Exclusive Territory shall be resolved as follows:
(i)    In the event of any dispute between the Parties as to whether a
particular Commercialization strategy or plan, solely with respect to the
factors set forth in subclauses (i) through (iii) of the proviso above, is
consistent in all material respects with the then-current Long-Term
Commercialization Plan, the Annual Commercialization Plan and Budget or the Core
Data Sheet, then such dispute shall be considered an Expert Matter and shall be
decided by the JWWBT by Joint Committee Consent. In the event that the dispute
is not resolved by the JWWBT, then it shall, at the election of either Party, be
referred to the JEC for resolution. In the event of a disagreement between the
designees of BMS and COLLABORATOR on the JEC as to resolution of the dispute,
such dispute shall, at the election of either Party, be referred for resolution
pursuant to Section 13.1, and failing resolution of the dispute, such dispute
shall be determined by an Expert pursuant to Section 13.2; and
(ii)    In the event of any dispute between the Parties as to whether
COLLABORATOR can conduct a particular Commercialization plan or strategy that
either (x) COLLABORATOR in its sole discretion or (y) an Expert pursuant to
clause (i) above, has determined to be inconsistent in a material respect with
solely the factors set forth in subclauses (i) through (iii) of the proviso in
3A.5(a) above of the then-current Long-Term Commercialization Plan, Annual
Commercialization Plan and Budget or Core Data Sheet, such matter shall be
decided by the JWWBT by Joint Committee Consent. In the event that the dispute
is not resolved by the JWWBT, then it shall, at the election of either Party, be
referred to the JEC for resolution. In the event of a disagreement between the
designees of BMS and COLLABORATOR on the JEC as to resolution of the dispute,
[*].
(c) In the event that either: (i) a country in the Pfizer Exclusive Territory is
or becomes eligible to participate in the EU trade zone on terms substantially
the same as those of a member of the EU in the Territory, or (ii) pricing by
COLLABORATOR for an Apixaban Product in any country in Europe or in Turkey that
is used as a price reference in any country that is a Co-Promote country is less
than [*] of the list price set forth in the Global Pricing Strategy or less than
[*] of the net price set forth in the Global Pricing Strategy, then,
notwithstanding clause 3A.5(a) above, the determination of pricing and discounts
for such Apixaban Product in any such country shall be subject to the review and
approval of the JWWBT. If


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
9

--------------------------------------------------------------------------------





the JWWBT is unable to resolve such dispute then it shall be referred to the JEC
for resolution; [*]. Notwithstanding the foregoing, in such event, COLLABORATOR
will maintain sole responsibility for Commercialization of the Apixaban Product
in such country, subject to the limitations set forth in this clause 3A.5(c).
For clarity, the determination of pricing and discounts for the Apixaban Product
pursuant to this Section 3A.5(c) shall not be considered an Expert Matter.
(d)    COLLABORATOR shall have the sole and exclusive authority to determine on
a country-by-country and on an Apixaban Product-by-Apixaban Product basis
whether or not to Launch an Apixaban Product in each country in the Pfizer
Exclusive Territory and, subject to COLLABORATOR’s obligation set forth in
Section 3A.1 to use Commercially Reasonable Efforts to ensure continued
distribution and commercial availability of the Apixaban Product in such
country, whether or not to continue to Commercialize an Apixaban Product in any
country in the Pfizer Exclusive Territory after Launch of an Apixaban Product.
COLLABORATOR shall be solely responsible for all expenses incurred in connection
with the Commercialization of the Apixaban Product in the Pfizer Exclusive
Territory. Notwithstanding Section 5.12(b) hereof, commencing on (1) the
Amendment No. 2 Effective Date with respect to the Pfizer 2012 Exclusive
Territory and (2) the Amendment No. 4 Effective Date with respect to the Pfizer
2015 Exclusive Territory, COLLABORATOR shall have the exclusive right to book
and record under GAAP all sales of the Apixaban Product in the Pfizer Exclusive
Territory.
(e)    COLLABORATOR shall inform BMS, via BMS’s corporate communications
function, of all planned press releases with respect to the Pfizer Exclusive
Territory with at least three (3) days prior notice to enable BMS to plan
responses to any questions it may receive with respect to any such press
releases.
(f)      COLLABORATOR will provide to BMS, (A) no later than November 30 of each
Calendar Year, a non-binding estimate of COLLABORATOR’s net sales (on a
country-by-country basis) for the following two (2) Calendar Years, and (B) no
later than April 1 of each Calendar Year, an updated non-binding estimate of
COLLABORATOR’s net sales (on a country-by-country basis) for the then-current
Calendar Year.” 
3A.6    Trademarks.
Initially, and unless otherwise agreed by the JWWBT, COLLABORATOR shall
Commercialize the Apixaban Product in each country in the Pfizer Exclusive
Territory under the trademark ELIQUIS™. All Product Trademarks filed in the
Pfizer Exclusive Territory shall be owned by BMS and BMS shall prosecute and
maintain the Product Trademarks and all registrations therefore, including the
payment of any and all maintenance fees and renewals relating thereto, for the
Term of this Agreement. COLLABORATOR shall


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
10

--------------------------------------------------------------------------------





cooperate with BMS, and shall execute any documents required by BMS to assist
BMS, in the prosecution, registration, enforcement, or maintenance of any
Product Trademark or recordal of COLLABORATOR as a registered user of BMS. BMS,
at COLLABORATOR’s reasonable request, shall file and prosecute new trademark
applications and maintain trademark registrations relating to the use or
bona-fide proposed use by COLLABORATOR of any of the Product Trademarks in
connection with the Apixaban Products in the Pfizer Exclusive Territory.”


1.3.    Amendment of Section 5.6A. Section 5.6A is hereby amended to read in its
entirety as follows:


“5.6A    Payments for Apixaban Product in the Pfizer Exclusive Territory.
 
(a)    Payments.
(i)    During the Pfizer Exclusive Territory Payment Period, COLLABORATOR shall
pay BMS (and its Affiliates as applicable) total compensation with respect to
sales of the Apixaban Product calculated each PFIZER Quarter equal to [*]
according to the following table:
Territory
Aggregate Annual Net Sales
Rate of Net Sales
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



(ii)    COLLABORATOR shall make such payments to BMS with respect to each PFIZER
Quarter as set forth in Sections 6.1 and 7.1 of the Pfizer Exclusive Territory
Supply Agreement (as such agreement may be amended to include the Pfizer 2015
Exclusive Territory).
(b)    Inspection of records/Audit. COLLABORATOR shall, and shall cause its
Affiliates and sublicensees to, keep accurate books and records with respect to
Net Sales of the Apixaban Product and amounts payable hereunder to BMS for each
such Apixaban Product. COLLABORATOR shall permit BMS, by independent certified
public accountants employed by BMS and reasonably acceptable to COLLABORATOR, to
examine such books and records at any reasonable time, upon reasonable notice,
but not later than two (2) years following the rendering of the corresponding
reports pursuant to this Section 5.6A. The


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
11

--------------------------------------------------------------------------------





foregoing right of examination may be exercised only once during each twelve
(12)-month period of the Pfizer Exclusive Territory Payment Period. COLLABORATOR
may require such accountants to enter into a reasonably acceptable
confidentiality agreement, and in no event shall such accountants disclose to
BMS any information, other than such as relates to the accuracy of the
corresponding reports. The opinion of said independent accountants regarding
such reports and related payments shall be binding on the parties, other than in
the case of manifest error. BMS shall bear the cost of any such examination and
review; provided that if the examination shows an [*] of the amount due for the
applicable period, then COLLABORATOR shall promptly reimburse BMS for all costs
incurred in connection with such examination. COLLABORATOR shall promptly pay to
BMS the amount of any underpayment of royalties revealed by an examination. Any
overpayment of royalties by COLLABORATOR revealed by an examination shall be
fully-creditable against future payments under this Section 5.6A.
Upon the expiration of the two (2) year period following the rendering of a
report pursuant to this Section 5.6A, such report shall be binding on the
Parties, and COLLABORATOR and its Affiliates shall be released from any
liability or accountability with respect to payments for the period covered by
such report.
(c) [*].
1.4.    Amendment of Section 10.2(bb). Section 10.2(bb) of the Agreement is
hereby amended to read in its entirety as follows:
“(bb)    Development and Commercialization of Apixaban Products in the Pfizer
Exclusive Territory;. Commencing on (1) the Amendment No. 2 Effective Date with
respect to the Pfizer 2012 Exclusive Territory and (2) the Amendment No. 4
Effective Date with respect to the Pfizer 2015 Exclusive Territory, and subject
to the terms and conditions of this Agreement, BMS, on behalf of itself and its
Affiliates, hereby grants to COLLABORATOR (i) an exclusive license (even as to
BMS and its Affiliates), including the right to sublicense (subject to the terms
and conditions of Section 10.4), under the BMS Patents and BMS’s interest in the
Joint Collaboration Technology to make, have made, use, sell, offer for sale,
supply, cause to be supplied, and import Apixaban Products in the Pfizer
Exclusive Territory, and (ii) an exclusive license (even as to BMS and its
Affiliates), including the right to sublicense (subject to the terms and
conditions of Section 10.4), to use BMS’s interest in the Joint Collaboration
Technology and BMS Confidential Information in connection with the manufacture,
use, sale, offer for sale, supply and importation of Apixaban Products in the
Pfizer Exclusive Territory, and (iii) an exclusive license (even as to BMS and
its Affiliates), including the right to sublicense (subject to the terms and
conditions of Section 10.4) to the Product


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
12

--------------------------------------------------------------------------------





Trademarks in connection with the packaging, sale, marketing, advertising,
disposition and distribution of Apixaban Product in the Pfizer Exclusive
Territory, in each case solely to Develop, obtain Regulatory Approval for,
promote and otherwise Commercialize Apixaban Products in the Pfizer Exclusive
Territory in accordance with provisions of Article 3A and to conduct Medical
Education Activities in connection therewith in accordance with the provisions
of Article 3A.”


2.
Transition Working Group; Transition; Transfer of Marketing Authorizations and
Operational Matters.

2.1.    Transition Working Group. In furtherance of a smooth and effective
transition to COLLABORATOR of the Development and Commercialization of Apixaban
Products in the Pfizer 2015 Exclusive Territory, and to avoid disruption in
sales and distribution of Apixaban Products in the Pfizer 2015 Exclusive
Territory, within ten (10) days of the Execution Date, the Parties shall form a
cross-functional working team, such team, the “Transition Working Group”. The
Transition Working Group shall discuss and coordinate all matters relevant to
completing such transfer and transition to COLLABORATOR.
2.2.    Transition; Transition Services.
(a)Transition and Transition Date. BMS and COLLABORATOR shall, through the
Transition Working Group, agree upon the transition activities (including, by
way of example and without limitation, responsibility for contract tenders,
marketing and promotion, medical activities, market access activities, the
prompt transfer of all regulatory and commercial documents related to the
Apixaban Product and reimbursement/pricing negotiations) for each country in the
Pfizer 2015 Exclusive Territory with the intention of transferring or delegating
as many activities as possible to COLLABORATOR immediately upon, or as soon as
practicable after, the Amendment No. 4 Effective Date (such date of transfer or
delegation, on a country-by-country basis, is hereinafter referred to as the
“Transition Date”).
(b)Transition Services Agreements. Solely to the extent required, the Parties
may enter into one or more transitional services agreements (which shall be
agreed no later than the Amendment No. 4 Effective Date) for the provision of
certain transitional services by BMS to COLLABORATOR for a limited period
subsequent to the Amendment No. 4 Effective Date in exchange for fees to be
payable to BMS by COLLABORATOR (which services will be limited in scope to
current BMS practice in the applicable country and the costs for such services
to be mutually agreed); provided that, the Parties may agree after the Amendment
No. 4 Effective Date that BMS shall provide certain transition services to
COLLABORATOR in exchange for fees to be mutually agreed by the Parties.
Notwithstanding the foregoing, COLLABORATOR will use Commercially Reasonable
Efforts to assume all operational activities in a given country on, or as soon
as practicable after, the Transition Date with respect to such country, thereby
limiting the need for transitional services as much as possible.
2.3.    Transfer of Development, Commercialization and Marketing Authorizations
to


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
13

--------------------------------------------------------------------------------





COLLABORATOR.
(a)Transfer of Activities and Marketing Authorizations. The Parties, through the
Transition Working Group, will use Commercially Reasonable Efforts to effect the
transfer of the Development and Commercialization activities of Apixaban
Products and, as applicable, the transfer of the applicable marketing
authorizations or applications for such authorizations, or the appointment of a
legal representative by COLLABORATOR in each country covered by the EU single
marketing authorization, in each country in the Pfizer 2015 Exclusive Territory
as soon as practicable on or after the Amendment No. 4 Effective Date.
(b)Local Transitional Agreements. The Parties acknowledge and agree that, (1)
the date of the actual transfer of the applicable marketing authorizations or
applications or the appointment of a legal representative by COLLABORATOR in
each country by the EU single marketing authorization, is ultimately determined
by the relevant Regulatory Authorities, (2) in certain countries, local
agreements may be required to effect such transfer, and the Parties will use
Commercially Reasonable Efforts to enter into any such local agreements,
including but not limited to local distribution agreements, on or prior to the
Amendment No. 4 Effective Date or the date of the transfer of the applicable
marketing authorization in such country, as applicable and (3) transitional
supply and quality agreements may be required to be executed between the Parties
before for the supply of the Pfizer 2015 Exclusive Territory pursuant to the
Pfizer Exclusive Territory Supply Agreement and the Pfizer Exclusive Territory
Quality Agreement commences.
(c)Distributor Markets. The Parties acknowledge and agree that in certain
markets (which are set forth on Attachment B hereto), the distribution of
Apixaban Products is being conducted by Third Party distributors. The Parties,
through the Transition Working Group, will coordinate the assumption by
COLLABORATOR (to the extent possible, including under Applicable Law) of any
agreements between BMS and any such Third Party distributors. For clarity,
COLLABORATOR shall not be responsible for any fees or other consideration due to
any such Third Party distributor in connection with such assumption by
COLLABORATOR of any such agreements or any liability to any such Third Party
distributor arising out of COLLABORATOR’S decision to refrain from such
assumption or to otherwise cancel or terminate any such agreement.
Notwithstanding the foregoing, the Parties shall use Commercially Reasonable
Efforts to facilitate the negotiation and execution of a new distribution
agreement between COLLABORATOR and the current Third Party distributor in [*] of
Apixaban Products; provided that, any fees or other consideration due to such
Third Party distributor in [*] in connection with any new distribution agreement
or arrangement with COLLABORATOR shall be divided equally between COLLABORATOR
and BMS up to and including a total to such distributor of [*]; provided further
that any fees or other consideration due to such Third Party distributor that
exceed(s) a total of [*] shall be approved by the JEC [*] prior to any payment
by COLLABORATOR and BMS to such distributor.
(d)Commercial Agreements. The Parties, through the Transition Working Group,
shall coordinate the assumption by COLLABORATOR (to the extent possible,
including under Applicable Law) of any commercial agreements (or any obligations
set


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
14

--------------------------------------------------------------------------------





forth in any commercial agreement) between BMS and any Third Party with respect
to the Apixaban Product in the Pfizer 2015 Exclusive Territory. In the event
that such commercial agreement (or any such obligation) cannot be cancelled,
terminated or waived by BMS or where such cancellation, termination or waiver
would impose additional costs on BMS, COLLABORATOR shall assume (whether by
assignment or a new agreement or otherwise) any commercial agreement (or
obligation set forth in any commercial agreement) between BMS and a Third Party
that was entered into in furtherance of an agreed Annual Commercialization Plan
and Budget, solely to the extent that such agreement (or obligation) is related
to Apixaban Products; provided that, in any event, COLLABORATOR shall not be
obligated to or responsible for assuming any country-specific agreements (or any
obligations with respect to any country-specific agreements) between BMS and
Third Parties related to the manufacturing, packaging, supply or distribution of
Apixaban Products other than as set forth in subsection (c) above. In the event
of any disagreement between the Parties with respect to whether COLLABORATOR
will assume any such commercial agreement or any obligation set forth in any
commercial agreement between BMS and a Third Party (i.e., as to whether such
agreement was entered into in furtherance of an agreed Annual Commercialization
Plan and Budget) the dispute will be referred to the JWWBT for resolution (with
neither Party having final decision making authority).
2.4.    Cooperation. Without limiting the foregoing, beginning at the Execution
Date, and up to thirty (30) after the Transition Date with respect to each
country in the Pfizer 2015 Exclusive Territory, BMS shall cooperate with the
transition to COLLABORATOR by offering COLLABORATOR reasonable access to and
guidance from BMS personnel who have experience and knowledge relating to the
Development and/or Commercialization of the Apixaban Products in such country.
In addition, subject to confidentiality obligations and/or Applicable Law, BMS
shall transfer to COLLABORATOR a copy of all of its current field force
targeting lists as promptly as possible after the Execution Date.
2.5.    Financial Principles Relating to Transition.
(a)Subject to Sections 3.5 and 3.6 below, each of BMS and COLLABORATOR shall
bear its own costs of internal restructuring, including but not limited to costs
for FTEs and any out-of-pocket costs, to effect the transition activities.
Unless mutually agreed in writing by the Parties as set forth in Sections 2.3(c)
and 2.3(d) above, COLLABORATOR shall have no obligation to assume, comply with,
fulfill or to be transferred any commitment, obligation or agreement that BMS
has with any Third Party in a given country with respect to the Apixaban
Products in the Pfizer 2015 Exclusive Territory as of the Amendment No. 4
Effective Date.
(b)COLLABORATOR shall purchase all inventory that COLLABORATOR is permitted to
distribute and sell by Applicable Law in the Pfizer 2015 Exclusive Territory as
of the Amendment No. 4 Effective Date from BMS at BMS’ local cost (terms are EXW
and payment will be in the BMS selling entity’s local functional currency);
provided that, COLLABORATOR shall purchase only inventory that (1) is consistent
in all aspects with the current manufacturing and supply forecast as agreed by
the Parties prior to the Execution Date; and (2) was manufactured and supplied
in compliance with Applicable Law. [*]. Where such


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
15

--------------------------------------------------------------------------------





inventory cannot be transferred on the Amendment No. 4 Effective Date, Parties
shall negotiate in good faith to determine the appropriate accounting/services
model for each country during the transition period, as well as the date on
which COLLABORATOR shall take title to the inventory.
(c)All costs and expenses, including but not limited to any government rebates,
charge-back payments or returns, relating to Apixaban Products sold before the
Amendment No. 4 Effective Date shall be shared in accordance with the 50%/50%
cost-sharing and profit-sharing arrangement as set forth in the Agreement prior
to the Amendment No. 4 Effective Date. Government rebates, charge-back payments
or returns relating to Apixaban Products sold or distributed by COLLABORATOR
during the period subsequent to the Amendment No. 4 Effective Date will be the
financial responsibility of COLLABORATOR.
2.6.    Conduct of Business. From the Execution Date and until the Amendment No.
4 Effective Date, the Parties shall continue to conduct the business relating to
the Apixaban Product in the 2015 Pfizer Exclusive Territory as set forth in the
Co-Development Agreement consistent with past practice of the Parties.
3.
Employee Matters

3.1.    Definitions. For purposes of this Section 3 of this Amendment,
capitalized terms shall have the meaning ascribed to them in this Agreement and
the following terms shall have the meanings ascribed to them below:
(a)“Covered Claim” means a claim, suit, action or legal proceeding that is based
upon or relates to the transition to COLLABORATOR of the Development and
Commercialization of Apixaban Products [*]:
(A)
[*]

(B)
[*].

For the avoidance of doubt, it is understood that the exclusions provided in
sections (A) and (B) above are intended to apply to a claim or claims by a
Covered Employee that are related directly to employment with BMS [*].
(e)“Business Employee” means employees of BMS employed by BMS as of the
Transition Date and spending at least [*] of their working time performing
activities relating to the Apixaban Products on behalf of BMS.
(f)“Damages” means any compensation awarded in a final non-appealable ruling or
judgment by a competent court or tribunal to an In Scope Employee due to their
Covered Claim, [*]. For the avoidance of doubt, it is understood that Damages
shall exclude: [*].
(g) “Excluded Claim” means any claim, suit, action or legal proceedings brought
by an Excluded Employee and any claim, suit, action or legal proceeding brought
by an


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
16

--------------------------------------------------------------------------------





In Scope Employee which is not a Covered Claim.
(h)“Excluded Employee” means any individual currently or previously employed or
engaged by BMS or any of its Affiliates or contractors or third party who is not
an In Scope Employee.
(i)“In Scope Jurisdiction” means [*].
(j)“In Scope Employee” means a [*].
(k)“Notification” means BMS providing the COLLABORATOR with copies of all claim
forms, correspondence relating to any claim, suit, action or legal proceeding
brought by an In Scope Employee and all applicable contracts of employment,
collective bargaining agreements, details of all remuneration, years of service,
place of work and any other relevant information/documentation.
3.2.    Communications Plan. COLLABORATOR and BMS shall work together to
promptly generate and agree upon a communications plan relating to the
transition of Development and Commercialization activities from BMS to
COLLABORATOR in the Pfizer 2015 Exclusive Markets. Such communications plan
shall be implemented in all respects in accordance with any Applicable Law.
3.3.    Business Employee Solicitations. Notwithstanding anything to the
contrary in Section 14.1 of the Co-Development Agreement (Nonsolicitation of
Employees), upon execution of this Amendment, the COLLABORATOR shall be entitled
(without any obligation to do so) to offer to interview and to offer to hire for
employment, any Business Employee who might apply for any available
opportunities with COLLABORATOR. Except as expressly provided in the preceding
sentence or as otherwise agreed in writing by the Parties, Section 14.1 of the
Co-Development Agreement shall remain in full force and effect.
3.4.    Notification. BMS will provide Notification to the COLLABORATOR of any
claim, suit, action or legal proceeding brought by an In Scope Employee as soon
as possible under the circumstances, but in any event, not later than ten (10)
calendar days of BMS receiving notice of any such claim, suit, action or legal
proceeding.
3.5.    Co-Defendant Indemnity. Subject to Section 3.6, if an In Scope Employee
brings a Covered Claim against BMS or both BMS and the COLLABORATOR within
twelve (12) months of the Amendment Effective Date that relates to the
activities contemplated by this Agreement and succeeds, the COLLABORATOR shall
indemnify and hold harmless BMS for 50% of the Damages awarded to an In Scope
Employee, provided at all times the total Damages payable by the COLLABORATOR
either to BMS and/or to the In Scope Employee shall not exceed 50% of such
Damages.
3.6.    Limitation on the COLLABORATOR Indemnity. The Parties agree that the
COLLABORATOR's total aggregate liability in respect of all amounts payable by
the


[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
17

--------------------------------------------------------------------------------





COLLABORATOR pursuant to Section 3.5 shall not exceed Two Million Dollars USD
($2,000,000).
4.
Amendment of the Exhibits. The Co-Development Agreement is hereby amended to
include Attachment A to this Amendment (Pfizer 2015 Exclusive Territory) as
Exhibit U of the Co-Development Agreement.

5.
Amendment of Pharmacovigilance Agreement. The Parties shall undertake, as soon
as practicable subsequent to the Execution Date, to amend that certain
Pharmacovigilance Agreement, dated as of May 11, 2010 and as amended, to include
an annex, schedule or attachment that sets forth the responsibilities of
COLLABORATOR as mutually agreed by the Parties and to the extent permitted
pursuant to Applicable Law with respect to the pharmacovigilance activities to
be undertaken by COLLABORATOR in the Pfizer 2015 Exclusive Territory for the
periods beginning on the Amendment No. 4 Effective Date until the dates on which
the applicable marketing authorizations have been transferred from BMS to
COLLABORATOR.

6.
Amendment of the Pfizer Exclusive Territory Supply Agreement and the Pfizer
Exclusive Territory Quality Agreement. The Parties shall undertake, as soon as
practicable subsequent to the Execution Date and in any event within sixty (60)
days after the Amendment No. 4 Effective Date, to amend the Pfizer Exclusive
Territory Supply Agreement and the Pfizer Exclusive Territory Quality Agreement
to give effect to the grant of rights and licenses to COLLABORATOR in the Pfizer
2015 Exclusive Territory as set forth in this Amendment and to provide for the
manufacture and supply to COLLABORATOR of Apixaban Products in the Pfizer 2015
Exclusive Territory; provided that, the terms and conditions, including but not
limited to the Pfizer Exclusive Territory Manufacturing Costs, with respect to
the supply of the Apixaban Products to the Pfizer 2012 Exclusive Territory shall
remain unchanged and the terms and conditions of the supply of the Apixaban
Products to the Pfizer 2015 Exclusive Territory shall be identical to those
terms and conditions with respect to the Pfizer 2012 Exclusive Territory;
provided further that the Parties acknowledge and agree that in Turkey and in
Russia, COLLABORATOR shall be solely responsible for managing the supply of the
Apixaban Product from any unfinished form to a finished form.

7.
Effectiveness. This Amendment shall become effective on the Execution Date;
subject to the terms and conditions herein which are explicitly indicated to
become effective on the Amendment No. 4 Effective Date; provided that, as of the
Amendment No. 4 Effective Date, neither COLLABORATOR nor its Affiliates shall
have any obligation to share in the cost of any Allowable Expense or other
shared cost or expense related to any country in the Pfizer 2015 Exclusive
Territory.

8.
Scope. The Co-Development Agreement shall be amended by this Amendment solely
with respect to those countries set forth in Attachment A hereto.



[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
18

--------------------------------------------------------------------------------







9.
No Other Amendments. Except as expressly amended hereby, all of the terms and
conditions of the Co-Development Agreement shall remain in full force and
effect.

10.
Construction. In the event of a conflict between the terms of this Amendment and
the terms of the Co-Development Agreement or the terms of any exhibit to this
Amendment, the terms of this Amendment shall prevail.

11.
Mutual Representations and Warranties. Each Party represents and warrants to the
other as of the date hereof that:

(a)    Corporate Power. It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
has full corporate power and authority to enter into this Amendment and to carry
out the provisions hereof.


(b)    Due Authorization. It is duly authorized to execute and deliver this
Amendment and to perform its obligations hereunder, and the person executing
this Amendment on its behalf has been duly authorized to do so by all requisite
corporate action.


(c)    Binding Agreement. This Amendment is legally binding upon it and
enforceable against it in accordance with its terms. Subject to the compliance
by such Party with its obligations under the agreements listed or referred to in
Section 2.15 of the Co-Development Agreement, the execution, delivery and
performance of this Amendment by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.


12.
Headings. The headings used in this Amendment have been inserted for convenience
of reference only and do not define or limit the provisions hereof.

13.
Counterparts; Facsimile, PDF Signatures. This Amendment may be executed in two
(2) counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. This Amendment may be
executed by facsimile or pdf signatures and such signatures shall be deemed to
bind each Party as if they were original signatures.

14.
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES OF SUCH STATE, OTHER THAN SECTION 5‑1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[Remainder of this page is intentionally left blank.]




[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
19

--------------------------------------------------------------------------------





In Witness Whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.


BRISTOL‑MYERS SQUIBB COMPANY
 
PFIZER INC.
By:
                      
/s/ Michael F. Iafolla
 
By:
                   
/s/ Michael Goettler
Name:
 
Michael F. Iafolla
 
Name:
 
Michael Goettler
Title:
 
Vice President, Alliance Management
 
Title:
 
Senior Vice President, Global Commercial Officer









[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.
20

--------------------------------------------------------------------------------






ATTACHMENT A


EXHIBIT U TO THE CO-DEVELOPMENT AGREEMENT


PFIZER 2015 EXCLUSIVE TERRITORY




[*]








--------------------------------------------------------------------------------






ATTACHMENT B




DISTRIBUTOR MARKETS




[*]




